         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

E.R., a minor with Olga Alcantara as her        §
next offriend, and OLGA ALCANTARA,              §
on her own behalf,                              §
                                                §
              Plaintiffs,                       §               EP-18-CV-00298-DCG
v.                                              §
                                                §
MARCO JASSO, #1888; JOSE RIVAS,                 §
#2985; RICARDO VILLAGRAN, #2882;                §
and JANE DOE,                                   §
                                                §
              Defendants.                       §

                            MEMORANDUM OPINION AND ORDER

       Presently before the Court are Defendant Jose Rivas's "Rule 12(b)(6) Motion to Dismiss

Plaintiffs' First Amended Complaint and Demand for Jury Trial" (ECF No. 28) (hereinafter,

''Rivas's Motion to Dismiss"), Defendant Marco Jasso's "Motion to Dismiss Plaintiffs' First

Amended Complaint and Demand for Jury Trial" (ECF No. 29) (hereinafter, "Jasso's Motion to

Dismiss"), and Defendant Ricardo Villagran's "Motion to Dismiss Plaintiffs' First Amended

Complaint and Demand for Jury Trial" (ECF No. 30) (hereinafter, "Villagran's Motion to

Dismiss"). For the reasons that follow, the Court DENIES these motions.

                                     I.   BACKGROUND

A. Facts

       The following facts derive from Plaintiffs E.R. and Olga Alcantara's "First Amended

Complaint" (ECF No. 27) (hereinafter, "Amended Complaint") and, in this posture, are taken as

true. Bowlby v. City ofAberdeen, Miss., 681 F.3d 215, 219 (5th Cir. 2012).

       E.R. is a minor female (at the relevant time, she was sixteen years old), and Alcantara is

her mother (collectively, "Plaintiffs"). Am. Compl.   ~~   5-6, 38, ECF No. 27. Rivas, Jasso, and
           Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 2 of 20



Villagran (collectively, "Moving Defendants") are employed by the El Paso Police Department:

specifically, Rivas is a police officer, Villagran is a supervisory police officer, and Jasso is a

sergeant and supervisory police officer. /d. ~~ 7-9, 41.

         On November 26, 2016, E.R. was walking near her home on the 800 block of Pueblo

Street in El Paso, Texas. /d.~ 14. While she was walking, Rivas approached her for no

identifiable reason and asked for her identification. /d. ~ 15. Rather than engaging with Rivas,

E.R. turned to walk away. /d. ~ 17. Before E.R. got more than a step or two away from Rivas,

with her back to him, Rivas pulled E.R. 's hair, knocked her phone out of her hands, and kicked

her in the left shin. /d.        ~   18. E.R. replied that she wanted her mother present. /d. Rivas then

forcefully threw her to the ground and proceeded to put his knee into her back and elbow her in

the face. /d.    ~    19. Rivas handcuffed E.R. and placed her in the back of his police car, with the

assistance of Villagran. /d.           ~~   23, 67. E.R. sustained injuries to her knees, wrists, and cheek

from the force used by Rivas.               /d.~~   46-47.

         While E.R. was handcuffed and in the car, a female police officer, Jane Doe, searched

E.R. 's undergarments, removed her house key from inside of her bra, and handed the key to

Rivas.   /d.~~      26-27. Jasso and Villagran got into one of the two police cars present at the scene

and drove to E.R.'s home.             /d.~~    35-37. When they arrived at the home, Alcantara was in the

shower. /d.     ~    38. While she showered, the officers used the key they took from E.R. to enter the

back door of Alcantara's home.               /d.~   39. When she exited the shower, she was confronted by

the officers. ld       ~   40.

         Alcantara then left her home and went to the scene where E.R. was detained. /d.~ 43.

She provided E.R.' s personal information to the officers, and the officers released E.R. without

charging her with a crime; by then, E.R. had been detained in the police car for over an hour. /d.




                                                             -2-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 3 of 20



~~ 29, 45, 69. Alcantara called an ambulance, and E.R. was taken to the University Medical

Center of El Paso, where she received treatment for the injuries she sustained. /d. ~~ 45-46.

       Subsequently, Alcantara complained to the El Paso Police Department, which

investigated some of her allegations asserted in the Amended Complaint. /d. ~ 48. The

investigation found the following violations: a detainment without reasonable suspicion by Rivas

and Villagran; an arrest without probable cause by Rivas and Villagran; and an unlawful

entry/search by Jasso and Villagran. /d.   ~   48.

B. Procedural History

       On October 9, 2018, E.R. and Alcantara (on her own behalf and as E.R. 's next friend)

brought this lawsuit, under 42 U.S.C. § 1983, against Rivas, Jasso, Villagran, and Doe-in their

individual capacities-for violations of their rights secured by the Fourth and Fourteenth

Amendments to the United States Constitution.         /d.~~   1, 13. On January 3, 2019, Moving

Defendants filed a first set of motions to dismiss (ECF Nos. 23, 24, 25). On January 17, 2019,

Plaintiffs filed their Amended Complaint (ECF No. 27).

       Between January 30 and February 1, 2019, Moving Defendants filed the instant, second

set of motions to dismiss against Plaintiffs' Amended Complaint. Rivas's Mot. to Dismiss, ECF

No. 28, Jasso'·s Mot. to Dismiss, ECF No. 29, Villagran's Mot. to Dismiss, ECF No. 30. On

February 13, Plaintiffs filed their "Joint Response in Opposition to Defendants' Motions to

Dismiss" (ECF No. 33) (hereinafter, "Plaintiffs' Response"). Moving Defendants followed by

filing their replies. See Rivas's Reply Br. in Support of his Rule 12(b)(6) Mot. To Dismiss

[hereinafter, "Rivas's Reply"], ECF No. 37; Jasso's Reply to Pis.' Resp. to Mots. to Dismiss

[hereinafter, "Jasso's Reply"], ECF No. 38; Villagran's Reply to Pis.' Resp. to Mots. to Dismiss

[hereinafter, "Villagran's Reply"], ECF No. 39.




                                                     -3-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 4 of 20



       On March 21, 2019, the Honorable United States District Judge Frank J. Montalvo, who

then presided over this case, issued a Scheduling Order (ECF No. 40). After Judge Montalvo

recused from the case, see Order ofRecusal, ECF No. 43, the case was reassigned to the

undersigned judge on April 11. On May 30, Moving Defendants jointly moved to stay the

Scheduling Order deadlines until such time as this Court decides the instant motions to dismiss,

see J. Mot. for Temporary Stay of Ct.'s Scheduling Order Deadlines, ECF No 45, and the Court

granted the motion, see Text Order (June 6, 2019).

                                         II.   STANDARD

       Federal Rule of Civil Procedure 12(b)(6) allows a party to seek dismissal of a claim for

"failure to state a claim upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). To survive

a Rule 12(b)(6) motion, a plaintiff must plead "enough facts to state a claim to relief that is

plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To meet the "facial

plausibility" standard, the plaintiff must "plead[] factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The court's task, then, is "to determine whether the plaintiff has

stated a legally cognizable claim that is plausible, not to evaluate the plaintiff's likelihood of

success." Doe ex rei. Magee v. Covington Cty. Sch. Dist., 675 F.3d 849, 854 (5th Cir. 2012) (en

bane). "Determining whether a complaint states a plausible claim for relief ... requires the

reviewing court to draw on its judicial experience and common sense." Iqbal, 556 U.S. at 679.

       On a Rule 12(b)(6) motion, the court "must accept all well-pleaded facts as true, draw all

inferences in favor of the nonmoving party, and view all facts and inferences in the light most

favorable to the nonmoving party." Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 194 (5th Cir.

2009). "[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual




                                                 -4-
             Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 5 of 20



proof of those facts is improbable, and that a recovery is very remote and unlikely." Twombly,

550 U.S. at 556 (internal quotes and citations omitted). "Iqbal does not allow us to question the

credibility of the facts pleaded .... Iqbal, instead, tells us to assume the veracity of well-

pleaded factual allegations." Ramirez v. Escajeda, 921 F.3d 497, 501 (5th Cir. 2019) (alteration,

internal quotes, and citations omitted).

        Finally, in deciding the motion, "a district court may not go outside the complaint."

Gines v. D.R. Horton, Inc., 699 F.3d 812, 820 (5th Cir. 2012) (internal quotes and citations

omitted). The court may, however, "rely on documents incorporated into the complaint by

reference[] and matters of which a court may take judicial notice." Dorsey v. Portfolio       Equitie~.


Inc., 540 F.3d 333, 338 (5th Cir. 2008) (internal quotes and citations omitted).

                                          III.   DISCUSSION

        Plaintiffs assert the following claims for violations of their Fourth Amendment rights.

Against Rivas, E.R. asserts claims for unlawful detention and/or arrest, Am. Compl.      ~~   60-73,

and excessive force, id    ~~   74-85. E.R. also asserts a claim-under the supervisor liability

theory-against Villagran for the unlawful detention and/or arrest allegedly committed by Rivas.

Id   ~~53,   56, 60; Pis.' Resp. at 5-6. Alcantara, on the other hand, asserts claims for unlawful

entry and/or search of her home against Villagran and Jasso. Am. Compl.       ~~   104-112.

Alcantara also asserts a claim-under the supervisor liability theory-against Jasso for the

unlawful entry or search allegedly committed by Villagran. /d. ~~ 54, 57-59, 104; Pis.' Resp. at

9.

        By his motion, Rivas asks the Court to dismiss E.R. 's claims against him for failure to

state a claim and on the qualified immunity ground. Rivas's Mot. to Dismiss at 9. Villagran and




                                                   -5-
            Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 6 of 20



Jasso ask the Court to dismiss Plaintiffs' claims against them on the qualified immunity ground.

Villagran's Mot. to Dismiss at 4, 11; Jasso's Mot. to Dismiss at 4, 9.

        To state a claim under 42 U.S.C. § 1983, "a plaintiff must (1) allege a violation of a right

secured by the Constitution or laws of the United States and (2) demonstrate that the alleged

deprivation was committed by a person acting under color of state law." 1 Doe ex rei. Magee,

675 F.3d at 854. At the motion to dismiss stage, if a defendant invokes qualified immunity, an

affirmative defense, the burden shifts to the plaintiff to plead facts that demonstrate the

inapplicability ofthe defense. Club Retro, L.L.C., 568 F.3d at 194; Shaw v. Villanueva, 918 F.3d

414,416-17 (5th Cir. 2019). To discharge this burden, she must "plead[] facts showing (1) that

the official violated a ... constitutional right, and (2) that the right was 'clearly established' at

the time of the challenged conduct." Wood v. Moss, 572 U.S. 744, 757 (2014) (internal quotes

and citations omitted).

        "To be clearly established, a right must be sufficiently clear that every reasonable official

would have understood that what he is doing violates that right." Taylor v. Barkes, 135 S. Ct.

2042,2044 (2015); see also Wood, 572 U.S. at 758 ("The dispositive inquiry ... is whether it

would have been clear to a reasonable officer in the [defendants'] position that their conduct was

unlawful in the situation they confronted." (alteration, internal quotes, and citation omitted)). "A

right may be clearly established without a case directly on point," Hanks v. Rogers, 853 F.3d

738, 746-47 (5th Cir. 2017) (internal quotes and citations omitted), and "despite notable factual

distinctions between the precedents relied on and the case[] then before the [c]ourt," Shumpert v.

City of Tupelo, 905 F.3d 310, 321 (5th Cir. 2018) (same), but "existing precedent must have

placed the ... constitutional question beyond debate," Hanks, 853 F.3d at 747 (same); see also


        1
          Plaintiffs have sufficiently alleged that at the relevant time, the Moving Defendants were acting
under the color of state law. E.g., Am. Compl. ~~ 8-10; 12-13, 52, 64.


                                                    -6-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 7 of 20



Hope v. Pelzer, 536 U.S. 730, 739 (2002) ("This is not to say that an official action is protected

by qualified immunity unless the very action in question has previously been held unlawful, but

it is to say that in the light of pre-existing law the unlawfulness must be apparent." (internal

quotes and citations omitted)).

       As a preliminary matter, although Moving Defendants invoke qualified immunity, they

do not address Plaintiffs' arguments on the second prong of the qualified immunity analysis. See

Pis.' Resp. at 10-11. In their reply briefs, Villagran and Jasso state that they do not contend that

Plaintiffs' Fourth Amendment rights did not exist at the time of the alleged incident; instead,

they contend only that Plaintiffs have failed to sufficiently plead facts to show that the officers

violated those rights. Villagran's Reply at 5, ECF No. 39; Jasso's Reply at 5-6, ECF No. 38.

Rivas, on the other hand, submits a reply brief that is nearly identical (both in form and content)

to his opening brief.   C.f Rivas's Mot. to Dismiss, ECF No. 28, with Rivas's Reply, ECF No. 37.
A. E.R.'s Claims against Rivas

1. Unlawful Detention and/or Unlawful Arrest

       The Fourth Amendment provides that the "right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated." U.S. CONST. amend. IV. There are three tiers of citizen-police contact for purposes

of the Fourth Amendment seizure analysis. United States v. Massi, 761 F.3d 512, 520 (5th Cir.

2014). The first is "mere communication between a citizen and an officer, involving no element

of detention or coercion"; it "does not implicate the [F]ourth [A]mendment." United States v.

Hanson, 801 F.2d 757, 761 (5th Cir. 1986). The second is an investigative detention, also called

a Terry stop, which is "a brief seizure that must be supported by reasonable suspicion." Massi,

761 F.3d at 520 (internal quotes and citations omitted); see also Goodson v. City of Corpus




                                                 -7-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 8 of 20



Christi, 202 F.3d 730, 736 (5th Cir. 2000). And the third is "a full scale arrest which must be

supported by probable cause." Massi, 761 F.3d at 520 (alteration, internal quotes, and citations

omitted). "This three-tiered approach presents this [C]ourt with two questions: [(1)] when were

the defendants 'seized' within the meaning of the [F]ourth [A]mendment and [(2)] which tier

does that seizure occupy?" Hanson, 801 F.2d at 761.

       Turning to the first question, ''interrogation relating to one's identity or a request for

identification by the police does not, by itself, constitute a Fourth Amendment seizure." INS v.

Delgado, 466 U.S. 210,216 (1984). A seizure occurs when "'all the circumstances surrounding

the incident' are such that 'a reasonable person would have believed that he was not free to

leave."' United States v. Hill, 752 F.3d 1029, 1033 (5th Cir. 2014) (quoting INS, 466 U.S. at

215); see also Tennessee v. Garner, 471 U.S. I, 7 (1985) ("Whenever an officer restrains the

freedom of a person to walk away, he has seized that person."). Here, based on the facts alleged,

when Rivas "threw" E.R. to the ground, see Am. Compl.       ~   19, E.R. was seized within the

meaning of the Fourth Amendment. See United States v. Berry, 670 F.2d 583, 592 (5th Cir. Unit

B 1982) (en bane) ("We agree ... with Justice Stewart's interpretation of [Brown v. Texas, 443

U.S. 47 (1979)] as holding that there was a seizure not at the initial contact between Brown and

the police but at the subsequent detention after Brown refused to talk to the police." (citing

United States v. Mendenhall, 446 U.S. 544, 556 (1980) (Stewart, J.) (plurality opinion))); see

also California v. Hodari D., 499 U.S. 621,629 (1991) ("In sum, assuming that [the police

officer's] pursuit ... constituted a 'show of authority' enjoining [the defendant] to halt, since

[the defendant] did not comply with that injunction he was not seized until he was tackled.").

Rivas then further restrained E.R. by handcuffing her and placing her in the police car. Am.

Compl. ~~ 23, 29.




                                                 -8-
            Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 9 of 20



        Turning to the second question, on the facts alleged here, the seizure could be classified

as a detention requiring reasonable suspicion and an arrest requiring probable cause. See Lincoln

v. Turner, 874 F.3d 833, 841 (5th Cir. 2017) (observing that the boundary between an

investigatory stop and an arrest can be blurred). The Court therefore addresses first whether the

officers had reasonable suspicion2 or probable cause3 at the moment E.R. was seized. See Hill,

752 F.3d at I 033 (A "seizure" must be justified at its inception.). The allegations plausibly

suggest that E.R. was not engaged in any criminal activity, and Rivas and Villagran4 had no

knowledge that E.R. committed any offense. See e.g., Am. Compl.            ~~   15, 65, 68. Moreover, the

Amended Complaint further alleges, the El Paso Police Department's investigation of this

incident concluded that Rivas and Villagran lacked reasonable suspicion and probable cause.

Am. Compl.    ~   48; see also Hanks, 853 F.3d at 745 n.3 (considering the findings of police

department's internal investigation in assessing whether the Fourth Amendment was violated);

Grant v. City ofHouston, 625 F. App'x 670,677 (5th Cir. 2015) (same). The Court therefore

concludes, based on the facts alleged, that Rivas and Villagran lacked reasonable suspicion to

detain E.R. and probable cause to arrest her.

        The Court further concludes that the Amended Complaint sufficiently alleges a detention

without reasonable suspicion and, more appropriately, an arrest without probable cause. The

Terry "standard is a two-tiered reasonable suspicion inquiry: 1) whether the officer's action was
        2
         See United States v. Rodriguez, 564 F.3d 735, 740-41 (5th Cir. 2009) ("Temporary, warrantless
detentions of individuals constitute seizures for Fourth Amendment purposes and must be justified by
reasonable suspicion that illegal activity has or is taking place.").
        3
          See Ramirez v. Martinez, 716 F.3d 369,375 (5th Cir. 2013) ("Probable cause exists when the
totality of facts and circumstances within a police officer's knowledge at the moment of arrest are
sufficient for a reasonable person to conclude that the suspect had committed or was committing an
offense." (internal quotes and citations omitted)).
        4
         To avoid duplicative analysis-in later discussing E.R. 's supervisor liability claim against
Villagran-the Court here simultaneously addresses whether Villagran had reasonable suspicion or
probable cause.


                                                    -9-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 10 of 20



justified at its inception, and 2) whether the ... seizure was reasonably related in scope to the

circumstances that justified the stop in the first place." United States v. Grant, 349 F.3d 192, 196

(5th Cir. 2003)). The detention was unlawful, at minimum, because the officers lacked the

requisite reasonable suspicion.

        Moreover, "[a] seizure rises to the level of an arrest only if a reasonable person in the

suspect's position would have understood the situation to constitute a restraint on freedom of

movement of the degree which the law associates with formal arrest." Turner v. Lieutenant

Driver, 848 F.3d 678, 692-93 (5th Cir. 2017) (internal quotes and citations omitted). The

Amended Complaint alleges that as E.R. turned to walk away, Rivas pulled her hair, kicked her

in her left shin, threw her to the ground, and proceeded to put his knee into her back and elbow

her in the face. !d.~~ 18-19. Rivas handcuffed E.R. and placed her in the back ofhis police car,

where she was detained for over an hour. !d.~~ 23, 29, 67. Based on these allegations, a

reasonable person in E.R.' s situation would have believed that she had been restrained to an

extent that normally accompanies a formal arrest. See Morris v. Noe, 672 F.3d 1185, 1192 (1Oth

Cir. 20 12) (concluding that the defendant police officer's action in "throwing down" the

plaintiff.-"despite the fact [the plaintiff] presented no threat to officer safety and had not

engaged in any suspicious activity"-constituted a full custodial arrest); cf Freeman v. Gore,

483 F.3d 404, 413 (5th Cir. 2007) (holding that an arrest occurred where police handcuffed a

woman's hands behind her back and placed her in a police car for 30 to 45 minutes). E.R.,

therefore, has stated constitutional claims on the basis of unlawful detention and unlawful arrest,

and thereby, carried her burden on the first prong of the qualified immunity analysis.

        So has E.R. on the second prong. The Fourth Amendment rights to be free from

detention without reasonable suspicion and from arrest without probable cause were clearly




                                                 -10-
            Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 11 of 20



established at the time ofE.R.'s seizure. Club Retro, L.L.C., 568 F.3d at 206; Ibarra v. Harris

Cty. Tex., 243 F. App'x 830, 833 (5th Cir. 2007) (citing Brown, 443 U.S. 47 at 51)). Based on

the factual allegations, all that happened up to the moment of E.R.' s seizure was that Rivas asked

for identification, but E.R. refused and turned to walk away. "[T]he Supreme Court has made it

abundantly clear that unless a police officer has reasonable suspicion to conduct an investigatory

stop," not so here based on the facts alleged, "an 'individual has a right to ignore the police and

go about his business."' United States v. Monsivais, 848 F.3d 353, 360 (5th Cir. 2017) (quoting

Illinois v. Wardlow, 528 U.S. 119, 125 (2000)). "Under the Fourth Amendment, police officers

may not require identification absent an otherwise lawful detention or arrest based on reasonable

suspicion or probable cause." Johnson v. Thibodaux City, 887 F.3d 726, 733 (5th Cir. 2018)

(emphasis added) (citing Brown, 443 U.S. at 52-53). 5 Nor can the police "arrest an individual

solely for refusing to provide identification." Turner, 848 F.3d at 695 (citing, among others,

Hiibel v. Sixth Judicial Dist. Court ofNev., Humboldt Cty., 542 U.S. 177, 188 (2004)).

        Moreover, the Texas statute that criminalizes an individual's refusal to identify6 requires

a "lawful[] arrest[]" prior to the act of refusal, see Tex. Penal Code Ann. § 38.02(a) ("A person

commits an offense if he intentionally refuses to give his name ... to a peace officer who has

lawfully arrested the person and requested the information." (emphasis added)), but E.R. "was

not under arrest at the time she refused to give her information," Huang v. Harris Cty., 264 F.3d



        5
         See also INS, 466 U.S. at 216-17 ("But if the person[] refuses to answer and the police take
additional steps-such as those taken in Brown-to obtain an answer, then the Fourth Amendment
imposes some minimal level of objective justification to validate the detention.").
        6
          Rivas appears to argue that by refusing to identify, E.R. violated a criminal statute, though he
does not specify the statute. See, e.g., Rivas's Mot. to Dismiss at 8 ("Plaintiffs further conclude that E.R.
did not display any criminal behavior. However, Plaintiffs' Amended Complaint again establishes that
E.R. was asked for her identification and refused to provide that information or cooperate and instead
chose to flee." (citing Am. Compl. ~~ 15, 17, 78)). The Court assumes Rivas relies on § 38.02(a) of
Texas Penal Code.


                                                    -11-
             Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 12 of 20



1141, 2001 WL 822534, at *7 (5th Cir. 2001) (unpublished). On the facts alleged in the

Amended Complaint, the Court concludes that no reasonable officer in Rivas's or Villagran's

position could have believed the detention and arrest to be lawful in light of clearly established

law. 7 Rivas is not entitled to qualified immunity on E.R. 's unlawful detention and unlawful

arrest claims.

2. Excessive Force

         "When a plaintiff alleges excessive force during an investigation or arrest, the federal

right at issue is the Fourth Amendment right against unreasonable seizures." Tolan v. Cotton,

572 U.S. 650, 656 (2014). To state a claim for excessive force, a plaintiffs complaint must

allege that "she suffered ( 1) an injury that (2) resulted directly and only from the use of force that

was excessive to the need and that (3) the force was objectively unreasonable." Westfall v. Luna,

903 F.3d 534, 547 (5th Cir. 2018) (internal quotes and citations omitted). "The second and third

elements collapse into a single objective-reasonableness inquiry, guided by the following

Graham factors: 'the severity of the crime at issue, whether the suspect poses an immediate

threat to the safety of the officers or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight."' Pena v. City of Rio Grande City, 879 F.3d 613, 619 (5th

Cir. 2018) (internal citations omitted) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).

         Here, E.R. alleges that she sustained physical injuries to her knees, wrists, and cheek, and

mental and emotional injuries, which proximately resulted from Rivas's use of force. Am.

Compl.   ~~   46-4, 77. Hence, the injury element is sufficiently alleged. Turning to the Graham

factors, first, even ifE.R. 's refusal to identify were a violation of Texas's failure to identify

statute, the statute classifies such conduct as a Class C misdemeanor, see Tex. Penal Code Ann. §

         7
          That conclusion is further supported by the allegation that the El Paso Police Department's
investigation of the incident, which found that Rivas and Villagran unlawfully detained and arrested E.R.
Am. Campi.~ 48; see Hanks, 853 F.3d at 745 n.3, supra; Grant, 625 F. App'x at 677, supra.


                                                  -12-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 13 of 20



38.15(c)(1), which is a minor offense militating against the use of force, Westfall, 903 F.3d at

54 7-48. Second, the complaint alleges that E.R., a minor female who was sixteen years old at

the time, did not display any threatening or aggressive behavior "whatsoever" and was not a

threat to Rivas and other officers at the scene. Am. Compl. ~~ 21, 78.

        Third, drawing all inferences in favor of E.R. and construing all facts and inferences in

the light most favorable to E.R., see Club Retro, L.L.C., 568 F.3d at 194, the facts alleged in the

Amended Complaint plausibly suggest that E.R., a minor, did not want to engage with Rivas

without her mother's presence, not that, as Rivas claims, she was attempting to flee. Cf Rivas's

Mot. to Dismiss at 8. Specifically, E.R. alleges that after Rivas asked for her identification, E.R.

turned to walk (not run) away from Rivas, merely took two steps away (at which point, Rivas

pulled her hair, knocked her phone out of her hands, and kicked her in the left shin), and replied

that she wanted her mother present. Am. Compl. ~~ 17-18. At the motion-to-dismiss stage, the

Court is not allowed "to question the credibility of the facts pleaded" in the Amended Complaint.

Ramirez, 921 F.3d at 501; see also Baker v. Putnal, 75 F.3d 190, 196-97 (5th Cir. 1996) (holding

that the trial court erred by failing to accept as true plaintiffs allegation when it "adopted

portions of the defendants' claims as fact without acknowledging any contradiction with the

complaint") (a case involving the qualified immunity issue).

        Moreover, her conduct amounted to, at most, passive resistance counseling against the

use of force. See Deville v. Marcantel, 567 F.3d 156, 167, 169 (5th Cir. 2009) (the plaintiffs

refusal to exit her car and be separated from her grandchildren until her husband arrived on the

scene constituted passive resistance); Trammell v. Fruge, 868 F.3d 332, 341 (5th Cir. 2017)

("[W]here an individual's conduct amounts to mere 'passive resistance,' use of force is not

justified."). Further, it can be reasonably inferred from the factual allegations that only a few




                                                -13-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 14 of 20



moments elapsed between E.R.' s turning away from Rivas and being thrown to the ground. Am.

Compl. ~~ 15-19,66, 76; see also Trammell, 868 F.3d at 342 ("[T]he speed with which an

officer resorts to force is relevant in determining whether that force was excessive to the need."

(citing Newman v. Guedry, 703 F.3d 757, 763 (5th Cir. 2012) (holding that disputes of fact were

material because a reasonable jury could find that the degree of force used was not justified

where the officer engaged in very little, if any, negotiation with the suspect and instead quickly

resorted to force))).

        Accordingly, based on the facts alleged, E.R. 's refusal to identify did not justify Rivas's

decision to throw E.R. to the ground and the force used by Rivas was objectively unreasonable.

See Alexander v. City of Round Rock, 854 F.3d 298, 309 (5th Cir. 2017) (concluding on the facts

alleged, officers' use of force was objectively unreasonable, where plaintiff was not a flight risk

and did not pose any risk of harm, but the officers threw him "onto the ground, knee[ d] him in

the back, and push[ed] his face into the concrete" for his refusal to exit his car on command).

Accordingly, the Court concludes that E.R. has stated a constitutional claim on the basis of

excessive force. Moreover, when E.R. was detained and arrested, E.R. "had a clearly established

right to be free from excessive force, and it was clearly established that the permissible degree of

force depends on the Graham factors." Westfall, 903 F.3d at 549. Rivas is not entitled to

qualified immunity on E.R.' s excessive force claim.

B. E.R.'s Supervisor Liability Claim against Villagran

       In order to establish supervisor liability for constitutional violations committed by

subordinate employees, a plaintiff must show, as relevant here, that the supervising personnel

was "personally involved" in the alleged constitutional violations. Turner, 848 F.3d at 695-96;

Pena, 879 F.3d at 620. To show personal involvement, the supervisor must know about the




                                                -14-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 15 of 20



violation and personally direct the violation, facilitate it, approve it, condone it, tum a blind eye

to it for fear of what he might see, or acquiesce in its continuance. Turner, 848 F.3d at 696 &

n.88 (citing Matthews v. City of E. St. Louis, 675 F.3d 703, 708 (7th Cir. 2012); Jenkins v. Wood,

81 F.3d 988, 995 (lOth Cir. 1996)).

       Here, the Amended Complaint refers to Rivas as a police officer and Villagran as a

supervisory police officer. Am. Com pl. ~~ 8-9. It further states that although Rivas was the

primary offender, Villagran was right there watching it happen and assisted Rivas in placing E.R.

in the back of the police car. Am. Compl. ~~ 22-23. As discussed, see Part III.A.l, supra,

Villagran lacked reasonable suspicion and probable cause and thus, knew about the

constitutional violations. E.R. therefore has sufficiently alleged a claim for supervisor liability

against Villagran for the unlawful detention and arrest committed by Rivas. Further, the

allegations in the Amended Complaint do not permit a conclusion that Villagran acted

objectively reasonably under the circumstances. Cf Turner, 848 F.3d at 696 ("Even if Turner

had sufficiently alleged a constitutional violation, Driver acted objectively reasonably in light of

the circumstances-namely, by apprising himself of the situation and acting accordingly.").

Villagran is not entitled to qualified immunity on E.R. 's supervisor liability claim.

C. Alcantara's Claims for Unlawful Entry or Search against Villagran and Jasso

       "(W]hen it comes to the Fourth Amendment, the home is first among equals." Florida v.

Jardines, 569 U.S. 1, 6 (2013). "At the Amendment's very core stands the right of a man to

retreat into his own home and there be free from unreasonable governmental intrusion." !d.

(internal quotes and citations omitted); see also United States v. U.S. Dist. Ct.. for E. Dist. of

Mich., S. Div., 407 U.S. 297, 313 (1972) ("[P]hysical entry of the home is the chief evil against

which the wording of the Fourth Amendment is directed."). "A warrantless entry into a home is




                                                 -15-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 16 of 20



presumptively unreasonable," United States v. Silva, 865 F.3d 238, 241 (5th Cir. 2017), unless

one of "a few specifically established and well-delineated exceptions" applies. City of Ontario,

Cal. v. Quon, 560 U.S. 746, 760 (2010) (internal quotes and citations omitted). One exception is

the existence of exigent circumstances, which include the need "to render emergency assistance

to an injured occupant or to protect an occupant from imminent injury." Gates v. Tex. Dep 't of

Protective & Regulato1y Servs., 537 F.3d 404, 421 (5th Cir. 2008) (internal quotes and citations

omitted). However, police "[o]fficers cannot manufacture exigency through their own action or

inaction." Linicomn v. Hill, 902 F.3d 529, 536 (5th Cir. 2018).

       Here, Alcantara alleges that the officers entered her home without a warrant and that she

"was confronted by the officers when she exited the shower." Am. Compl.         ~~   39, 40, 42.

Alcantara has sufficiently alleged a plausible constitutional violation on the basis of the entry.

       Villagran and Jasso, however, argue that her claim fails for two reasons. First, they argue

that there was no specific damage or injury to Alcantara as a result of the intrusion. E.g., Jasso's

Mot. to Dismiss. at 6. To the contrary, the Amended Complaint alleges that she sustained

"mental, emotional injury and pain, mental anguish, humiliation, and embarrassment" as a

proximate result of their unconstitutional acts. Am. Com pl.   ~   112; see also Franks v. Smith, 717

F.2d 183, 186 (5th Cir. 1983) ("As to damages, compensation may be appropriate where

embarrassment or mental distress result from deprivation of constitutional rights, as is alleged

here[,]" including "an invasion of the [plaintiffs'] home without a warrant in violation of the

[F]ourth [A]mendment."). Second, they argue that there was no violation of the Fourth

Amendment because they did not, and were not there to, inspect any property or arrest anyone

while they were inside the home. E.g., Jasso's Mot. to Dismiss at 6-7. They rely on Artes-Roy

v. City ofAspen, 31 F.3d 958 (1Oth Cir. 1994).




                                                 -16-
         Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 17 of 20



       In Aries-Roy, a city building inspector observed from the street that construction activity

continued at the plaintiffs home, against which he had issued a stop work order for violations of

the building code. Artes-Roy, 31 F.3d at 962. The inspector told several workers on the roof that

they were violating the order. !d. at 960. Intending to inform the workers inside the home of the

stop work order, he then went to the front door of the house, pushed open the door, and stepped

into the entryway-without warrant or proper consent. !d. at 960-62. The Tenth Circuit panel

noted that the inspector was not on the premises "to inspect for a violation of the building code,"

as he "had already seen what [he] considered violations of the stop work order, from outside the

premises." !d. at 962. Nor did he "intend to make any arrest on the premises," observed the

panel. !d. The panel concluded that there were no search or seizure, and therefore, no violation

of the Fourth Amendment occurred by the inspector's entry into the home. !d.

       The rationale underlying Aries-Roy, as the Tenth Circuit points out in a recent case, was

that '"[a] different rule [i.e., concluding the defendant's entry onto plaintiffs property was a

search in violation of the Fourth Amendment] would subject to liability every public official who

inadvertently ... steps inside the door of a private residence."' Mimics, Inc. v. Viii. ofAngel

Fire, 394 F.3d 836, 843 (1Oth Cir. 2005) (alterations in original) (emphasis added) (quoting

Artes-Roy, 31 F.3d at 962); see also id. (distinguishing Artes-Roy on the basis that the entries at

issue "were intentional, uninvited, and in furtherance of an inspection").

       On the facts alleged in the Amended Complaint, this case is distinguishable from Aries-

Roy. After E.R. refused to identify herself without her mother's presence, Am. Compl. ~~ 18,

67, Villagran and Jasso drove to E.R. 's home and used the key that was taken from her to enter

the back door of Alcantara's home, id. ~~ 26, 35-39. Subsequently, when Alcantara went to the

scene where E.R. was detained and provided E.R. 's personal information to the officers, E.R.




                                                -17-
            Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 18 of 20



was released. Jd. ~~ 43-45, 69. These allegations plausibly suggest that Villagran and Jasso

intentionally (not inadvertently) entered the home to look for E.R. 'smother or things (papers or

effects) for the purpose of obtaining E.R. 's identification. Moreover, unlike the Aries-Roy

inspector who merely stepped into the entryway, Alcantara "was confronted by the officers when

she exited the shower." ld. ~ 40. Based on the facts alleged, therefore, Villagran and Jasso were

inside the home in furtherance of a search. See United States. v. Jones, 565 U.S. 400, 404-05

(2012) (When the government "physically occupie[s] private property for the purpose of

obtaining information," a Fourth Amendment search occurs.); United States v. Paige, 136 F.3d

1012, 10I8 (5th Cir. 1998) ("[I]fgovemmental 'activity intrudes upon a reasonable expectation

of privacy in a significant way' ... the activity constitute[s] a 'search' for Fourth Amendment

purposes." (quoting United States v. York, 895 F.2d I 026, I 028 (5th Cir.l990))); Wernecke v.

Garcia, 591 F.3d 386, 393 (5th Cir. 2009) ("Garcia indisputably engaged in a search when she

entered the Wemeckes' home to look for KW."). 8

        Accordingly, Alcantara has stated a constitutional claim on the basis of unlawful entry

and search. Further, the alleged facts do not give rise to an inference that there existed exigent

circumstances requiring an immediate entry into Alcantara's home. Cf United States v. Troop,

5I4 F.3d 405, 4IO (5th Cir. 2008) (concluding that no exigent circumstances existed where

officers tracked a group of illegal aliens to a house and entered the house, while the occupants

were asleep, finding no evidence that the aliens needed immediate medical aid). Under the

circumstances alleged, therefore, no reasonable officer could have believed that he could enter

Alcantara's home in light of the clearly established law at the time of the entry. See, e.g., Groh


        8
         See also Kyllo v. U.S., 533 U.S. 27,32 n.l (2001) ("When the Fourth Amendment was adopted,
as now, to 'search' meant 'to look . .. through for the purpose of finding something; as, to search the
house for a book; to search the wood for a thief."' (first emphasis added) (alteration omitted) (quoting N.
Webster, An American Dictionary of the English Language 66 (1828) (reprint 6th ed. 1989))).


                                                   -18-
            Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 19 of 20



v. Ramirez, 540 U.S. 551,564 (2004) ("No reasonable officer could claim to be unaware ofthe

basic rule, well established by our cases, that, absent consent or exigency, a warrantless search of

the home is presumptively unconstitutional."); 0 'Connor v. Ortega, 480 U.S. 709, 720 (1987)

("It is settled that except in certain carefully defined classes of cases, a search of private property

without proper consent is 'unreasonable' unless it has been authorized by a valid search

warrant." (brackets, ellipses, internal quotes, and citations omitted)). Villagran and Jasso are not

entitled to qualified immunity on Alcantara's unlawful entry and search claim.

D. Alcantara's Supervisor Liability Claim against Jasso 9

        Although the Amended Complaint refers to Villagran and Jasso each as a supervisory

police officer, it additionally states that Jasso is a "sergeant." Am. Compl.      ~~   7, 9, 41. From

this, the Court infers that Villagran is subordinate to Jasso. The Court further infers from the use

of"stamp of approval," Am. Compl. ~59, that Jasso approved of Villagran's conduct.

Therefore, and in view of the discussion in Part III.C, supra, the Court concludes that Alcantara

has stated a supervisor liability claim against Jasso for the unconstitutional entry/search

committed by Villagran.· See Pefta, 879 F.3d at 620-21 (stating "[w]e infer from the inclusion of

his title, 'Lieutenant,' and the use of 'order,' that Solis was in a position to direct Salinas to use

the taser against Pefia[,]" and concluding that the proposed amended complaint stated a claim

against Lieutenant Solis under the supervisor liability theory); see also Turner, 848 F.3d at 696

& n.88, supra (a supervisor is personally involved, for supervisor liability purposes, if he

        9
           Jasso expresses doubt whether Alcantara continues to assert a supervisor liability claim against
him because she included a separate count for this claim in the original complaint, but omitted that count
in the Amended Complaint. Jasso's Mot. to Dismiss at 7-8. In the Amended Complaint, she sets out her
statements of the claim in the "Factual Background" section under the heading "supervisory liability,"
Am. Compl. ~~50-52, 54, 57-59, and incorporates them by reference under Count V, her claim for
unlawful entry/search, id. ~ I 04. This she is permitted to do under the Federal Rules of Civil Procedure.
See Fed. R. Civ. P. 8(d)(2) ("A party may set out 2 or more statements of a claim ... alternatively ... ,
either in a single count ... or in separate ones. If a party makes alternative statements, the pleading is
sufficient if any one of them is sufficient.").


                                                   -19-
        Case 3:18-cv-00298-DCG Document 46 Filed 07/26/19 Page 20 of 20



approves the subordinate's unconstitutional conduct). Further, the allegations in the Amended

Complaint do not permit a conclusion that Jasso, as Villagran's supervisor, acted reasonably

under the circumstances. Cf Turner, 848 F.3d at 696, supra. Jasso is not entitled to qualified

immunity on Alcantara's claim against him under the supervisor liability theory.

                                     IV.   CONCLUSION

       In sum, the Court concludes that Plaintiffs have "nudged their claims across the line from

conceivable to plausible," Twombly, 550 U.S. at 570, and sufficiently pleaded facts that

demonstrate the inapplicability of Defendants Rivas, Villagran, and Jasso's defense of qualified

immunity. The Court echoes the Fifth Circuit:

       We have only heard one side of the story. After discovery is complete, the district
       court may well correctly determine that none of [the plaintiffs] claims can
       survive summary judgment. But at the motion to dismiss stage, we are bound to
       accept his allegations as true. And on the facts alleged, [the plaintiff] has stated
       several constitutional claims.

Alexander, 854 F.3d at 309.

       IT IS ORDERED that Defendant Jose Rivas's "Rule 12(b)(6) Motion to Dismiss

Plaintiffs' First Amended Complaint and Demand for Jury Trial" (ECF No. 28), Defendant

Marco Jasso's "Motion to Dismiss Plaintiffs' First Amended Complaint and Demand for Jury

Trial" (ECF No. 29), and Defendant Ricardo Villagran's "Motion to Dismiss Plaintiffs' First

Amended Complaint and Demand for Jury Trial" (ECF No. 30) are DENIED.
                                                  ~
       So ORDERED and SIGNED this          Z,.b   day of July 2019.




                                              -20-
